UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6372



PARRISH T. WALTON,

                                              Plaintiff - Appellant,

          versus


V. A. YERBY, Lieutenant; S. M. GAYLE, Unit
Nurse,

                                           Defendants - Appellees,

          and


CAROLINE COUNTY UNIT #2 PRISON,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-1129-2)


Submitted:   July 6, 1999                  Decided:   July 15, 1999


Before MURNAGHAN, HAMILTON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parrish T. Walton, Appellant Pro Se. Matthew P. Dullaghan, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Elizabeth
Butterworth Stutts, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P.,
Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Parrish T. Walton appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1999) action.        We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Walton v. Yerby, No. CA-97-1129-2 (E.D. Va.

Feb. 26, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2